BROADDUS, P. J.
Conversion. The facts are as follows: On the 28th day of February, 1905, one Jeff Williams executed a mortgage on one-half interest of a growing crop of wheat, to the plaintiff to secure certain indebtedness. The mortgage reads as follows: “That the undersigned Jeff Williams, of Pet-tis county, in consideration of the sum of twenty-four and fifty one-hundredths dollars, to him paid by J. K. Kidd, of Sedalia, Missouri, do sell, assign, transfer and set over unto the said J. K. Kidd . . . the following described personal property to-wit: “Then follows a description of the property; then this clause viz.: “This chattel mortgage is given not only to secure payment of the within described note of twenty-four and fifty one-hundredths dollars but is also intended to secure a former note of twenty-five dollars now past due and another note of - also past due. In other words the mortgage is intended to secure payment of within described note and any other amounts due said J. K. Kidd or any part of same, or any interest thereon, or any renewal thereof.”
The condition is that if mortgagor pay the note of ($24.50) tAventy-four and fifty one-hundredths dollars, with interest when due, the same shall be void.
The defendants purchased the wheat from the mortgagor. The plaintiff sues defendant to recover on the note for twenty-four and fifty one-hundrédths dollars mentioned in the consideration clause of the mortgage and also for the note described for twenty-five dollars and the other note not described in the sum of twenty-one and fifty one-hundredths dollars which defendant owed plaintiff at the date of the mort*330gage. The court rendered judgment for plaintiff on the three notes with interest and defendant appealed.
The fact that twenty-four and fifty one-hundredths dollars was mentioned as the consideration for the execution of the mortgage, by the maker we do not think had the effect of limiting the amount of the debt secured thereby. The stipulation is that it is given not only to secure that amount but also another note of twenty-five dollars past due, and also another note not described also past due. [Shoemaker v. Smith, 80 Ia. 655; 45 N. W. 744; Jones on Chattel Mortgages, vol. 1, sec. 343; Herman on Chattel Mortgages, sec. 53, p. 111.]
The condition of the mortgage that it would be satisfied upon the payment of the stated consideration of twenty-four and fifty one-hundredths dollars we do not think in any manner conflicts with the recitations that its purpose was to secure two other notes. Payment of said note when due would have been a satisfaction of the mortgage. Such is the contract. But if not paid when due the mortgagee’s lien on the property would be retained on all the debts described therein. The defeasance was to occur on payment of the note mentioned. His note not having been paid when due there was no defeasance. It seems that the trial court took the correct view of the case. Affirmed.
All concur.